DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 42-53 directed to inventions non-elected without traverse.  Accordingly, claims 42-53 are hereby cancelled.
Allowable Subject Matter
Claims 19-41 and 54-64 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 19 and 54 require, among other elements, first and second internal combustion engine assemblies with respective linear power generators and a stroke limiter.  These elements are not taught by the prior art of record.  Torkildsen, US 2013/0186354, is the most relevant art of record and discloses first and second internal combustion engine assemblies with respective linear power generators (see figure 4).  As shown and described, each piston rod (20, 22, 72, 74) is connected by a balance arm (62) that coordinates the movements of the piston rods.  In this context Torkildsen uses the balance arm to extract work from the combustion engine assemblies (see paragraph 37 in).  In comparison, a stroke limiter constrains the piston/magnet assemblies to preset limits, ensures the combustion engines and power generators move in opposite directions, provides accurate position information and acts as a flywheel.  Though the balance arm of Torkildsen would function to ensure that the combustion engines and power generators move in opposite directions, it is not reasonable in the Examiner’s opinion to equate this element to the claimed stroke limiter because the devices perform overall different functions for different reasons with minimal overlap.  The remaining art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747